ACCEPTED
                                                                                   07-15-00158-CV
                                                                      SEVENTH COURT OF APPEALS
                                                                                AMARILLO, TEXAS
                                                                             8/18/2015 12:36:29 PM
                                                                                  Vivian Long, Clerk



                           No. 07-15-00158-CV
            _______________________________________________
                                                                 FILED IN
                                                          7th COURT OF APPEALS
                       In the Court of Appeals for the        AMARILLO, TEXAS
                    Seventh District of Texas at Amarillo 8/18/2015 12:36:29 PM
            _______________________________________________     VIVIAN LONG
                                                                   CLERK


                       CAPTAIN EDWIN SCOTT HILLBURN,
                                                               Appellant,
                                         V.

                      THE CITY OF HOUSTON, TEXAS;
             AND KEN PAXTON, ATTORNEY GENERAL OF TEXAS,
                                                        Appellees.
            _______________________________________________

               On Appeal from the 261st Judicial District Court
                            Travis County, Texas
                   Trial Court Case No. D-1-GV-13-001364
     ______________________________________________________________

            Unopposed First Motion for Extension of Time to File
                Brief of Appellee the City of Houston, Texas
     ______________________________________________________________

To the Honorable Seventh Court of Appeals:

       Appellee, the City of Houston, Texas, respectfully moves for a 30-day
extension of time to file its Brief of Appellee, and would respectfully show as
follows:

1.     The brief is due to be filed August 19, 2015.

2.     Appellee respectfully requests a 30-day extension of time for filing its
       brief until September 18, 2015.
3.    The undersigned has recently assumed the role of lead counsel in the
      appeal and, as such, has had insufficient time to familiarize himself with
      the facts of the appeal or the appellate record.

4.    The undersigned has a busy appellate practice, including related trial
      court motions and hearings, with the City. Among other briefs and
      assignments the undersigned has been, and continues to be, working on
      during this briefing period are:

      a.     Preparing and presenting Oral Argument in Zamora v. City of
             Houston, No. 14-20125 in the United States Court of Appeals for
             the Fifth Circuit, presented on August 6, 2015;
      b.     Preparing and presenting Oral Argument (newly assigned) in
             BCCA Appeal Grp., Inc. v. City of Houston, Texas, No. 13-0768 in the
             Supreme Court of Texas, to be presented September 2, 2015; and
      c.     Respondent’s Brief on the Merits in Downstream Envtl., L.L.C. v. the
             City of Houston, No. 15-0012 in the Supreme Court of Texas, due
             September 15, 2015 (alternatively, status report or motion to
             dismiss).

5.    Appellant is not opposed to this motion.

6.    No previous extensions have been granted for this brief.

7.    This motion is not for delay only but so that justice may be done.

      For these reasons, Appellee, the City of Houston, Texas, asks that this
Court grant it a 30-day extension of time to file its brief of Appellee, and grant
any other relief to which it is entitled.




                                            2
                                       Respectfully submitted,

                                       DONNA L. EDMUNDSON
                                       City Attorney
                                       DONALD J. FLEMING
                                       Chief, Labor, Employment, and
                                        Civil Rights Section

                                       By: /s/ Robert W. Higgason
                                          Robert W. Higgason
                                          Senior Assistant City Attorney
                                          State Bar No. 09590800
                                          CITY OF HOUSTON LEGAL
                                          DEPARTMENT
                                          900 Bagby, 4th Floor
                                          Houston, Texas 77002
                                          Telephone: 832.393.6481
                                          Facsimile: 832.393.6259
                                          robert.higgason@houstontx.gov

                                       Attorneys for Appellee the City of Houston,
                                       Texas


                          Certificate of Conference

      I hereby certify I have conferred with Appellant’s counsel and Appellant
does not oppose this motion.

                                     /s/ Robert W. Higgason
                                    Robert W. Higgason




                                      3
                            Certificate of Service

      I hereby certify that on this 18th day of August, 2015, a true and correct
copy of the foregoing has been served on counsel below via e-service.

Barbara A. Hilburn
HARRIS HILBURN, L.P.
1111 Rosalie Street
Houston, Texas 77004
bhilburn@hhstxlaw.com

Attorney for Appellant
                                     /s/ Robert W. Higgason
                                    Robert W. Higgason




                                       4